Per Curiam,
The question whether this was a gambling transaction was fairly submitted to the jury and they have found that it was. The plaintiff complains of two things, (a) that the defendant was permitted to testify as to his means, or, to state it more accurately, his impecuniosity, and (b) that the court instructed the jury that, “in considering the nature of such transactions, regard may be had to the means of the alleged purchaser, and that if they are inadequate to carry the contract into effect as a sale, it is a circumstance, which, though not conclusive, may be taken into view in determining whether his intention was to buy.” As both the admission of the testimony and the charge referred to are fully sustained by Kirkpatrick v. Bonsall, 72 Pa. 155, we see no occasion for a discussion of this case.
Judgment affirmed.